         Case 1:20-cv-01127-JMF Document 78 Filed 07/10/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                       Plaintiff,

        v.                                                No. 20 Civ. 1127 (JMF)
 CHAD F. WOLF, in his official capacity as
 Acting Secretary of Homeland Security, et al.,

                       Defendants.

 R. L’HEUREUX LEWIS-MCCOY, et al., on
 behalf of themselves and all similarly situated
 individuals,

                        Plaintiffs,
                                                          No. 20 Civ. 1142 (JMF)
        v.

 CHAD WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                        Defendants.



        NOTICE OF CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that Plaintiffs in the above-captioned actions hereby jointly

move the Court pursuant to Rule 56 of the Federal Rules of Civil Procedure for summary

judgment on their respective claims under the Administrative Procedure Act. See No. 20-CV-

1127, ECF No. 1 at ¶¶ 114–34; No. 20-CV-1142, ECF No. 24 at ¶¶ 112–15.

       This motion is based on the accompanying Memorandum of Law in Support of Plaintiffs’

Cross-Motion for Partial Summary Judgment and in Opposition to Defendants’ Partial Motion

for Summary Judgment and the corrected Administrative Record filed on June 29, 2020. No. 20-

CV-1127, ECF No. 75-1; No. 20-CV-1142, ECF No. 81-1.
         Case 1:20-cv-01127-JMF Document 78 Filed 07/10/20 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s order dated June 3,

2020, No. 20-CV-1127, ECF No. 61, any opposition papers shall be served on or before July 24,

2020, and any reply papers shall be served within one week of the date any papers served in

opposition to this motion are served.

Dated: July 10, 2020
       New York, New York

                                                   LETITIA JAMES
                                                   Attorney General of the State of New York

                                                   /s/ Daniela L. Nogueira
                                                   Daniela L. Nogueira
                                                   Matthew Colangelo
                                                   Elena Goldstein
                                                   28 Liberty Street
                                                   Office of the New York Attorney General
                                                   New York, New York 10005
                                                   Phone: (212) 416-6544
                                                   daniela.nogueira@ag.ny.gov

                                                   Counsel for Plaintiff in 20 Civ. 1127


                                                   NEW YORK CIVIL LIBERTIES FOUNDATION

                                                   /s/ Antony P.F. Gemmell
                                                   Antony P.F. Gemmell
                                                   Molly K. Biklen
                                                   Jessica Perry
                                                   Jordan Laris Cohen
                                                   Christopher T. Dunn
                                                   125 Broad Street, 19th Floor
                                                   New York, New York 10004
                                                   212-607-3300
                                                   agemmell@nyclu.org

                                                   Counsel for Plaintiffs in 20 Civ. 1142




                                               2
